 In theMatterofDICKSON-JENKINSMANUFACTURING COMPANY, EM-PLOYERandAMALGAMATED CLOTHING WORKERS OF AMERICA, C. I.0.,PETITIONERCase No. 16-R D91Y7.Decided March 1, 1948Mr. George LambertandMrs. Alda Mae Cornuaud,both of Dallas,Tex., for the Petitioner.Mr. L. N. D. Wells, Jr.,ofMullinace,Wells, Barbaria and Ball,ofDallas, Tex., andMiss Emily Jordan,of San Antonio, Tex., andMrs.Mollie Farquhar,of Fort Worth, Tex., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at FortWorth, Texas, on December 5,1947, before Charles Y. Latimer, hearingofficer.The hearing officers' rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard' makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Dickson-Jenkins Manufacturing Company, a Texas corpora-tion, is engaged in the manufacture of work and play clothes at itsfactory in Fort Worth, Texas.The Employer annually purchases rawmaterials valued in excess of $1,000,000, of which the major portionrepresents shipments from points outside the State of Texas.TheEmployer annually sells to points outside the State manufacturedproducts valued in excess of $800,000.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members [Houston, Murdock, and Gray].76 N. L.R. B., No. 65.449 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.-United Garment Workers of America, herein called the Intervenor,isa labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.Ili.TILE QUESTION CONCERININGRl''PRESENTATIONThe Employer refuses to recognize either the Petitioner or the In-tervenor as the exclusive bargaining representative of employees ofthe Employer until the Petitioner or the Intervenor has been certi-fied by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection.9 (c) (1) and Section 2 (6) and (7) of the Act.2IV.THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all seamopeners, pressers, cutters, cutters' helpers, bundle boys, service help,operators, and slipping clerks, excluding office and clerical employees,foremen, foreladles, and supervisors, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of See-i ion 9 (b) of the Act.3DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Dickson-Jenkins Manufactur-ing Conmpany, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) clays from the date of thisAt the lieaiing the Intervenor cooled to dismiss the petition on two grounds (1) TheIuterenor, which had been certified by the Boa id in 1944(Matte)ofDickson-Jenkins11laauifactnrinq Company,57 N L R B 1095), alleged that the Employer was guilty ofun'aui lahoi practices in refusing to baigain with it since February 1947, and argued thatthe l,etition should be dismissedAn unfair labor piactice pioceeding (Case No 16-C-1575)brought by the intervenor, based on such alleged ierusal to haigaiii, was administrativelydismissed by the Regional Director on June 20, 1947, and no appeal has been takenWe,therefoie, flail the Intervener's contention to be without meritSeeplatter of JohnsonFninatne Concpana/,73 N I. B B 1112 (2) The Intervenoi further claimed that thePetitioner's showing of interest was stale, and that there had been a 15 Percent per monthtui n-Pier in eniploi nientwe find these contentions to be without merit for reasons statedinMatte) of 0 D Jcnnings and Company,68 N L It B 516, and inMatter of Natchezhla,dwood Company. 71 INL'R' B 24%This in theCaineunit established by the BoardinMatterof,Diekson-Jen*ins Manufac-tniirr,Compang,57 NL R B 1095 Testimony at the hearing establishedthat the Em-plo2 ci,'s Opel ations have not changedsubstantially since then. DICKSON-TENKINS MANUFACTURING COMPANY451Direction, under the direction and supervision of the Regional Directorfor the Sixteenth Region, and subject to Sections 203.61 and203.62 ofNational LaborRelationsBoardRulesand Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who were employed during 'the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and any employees onstrike who are not entitled to reinstatement, to determine whetherthey desire to be represented by Amalgamated Clothing Workers ofAmerica, C. I. 0., or by United Garment Workers of America, A. F. L.,for the purposes of collective bargaining, or by neither.781902-48-i of 76--30